Case 1:12-cr-00629-VM Document 283 Filed 05/08/20 Page 1 of 2

LAW OFFICES OF JOEL B. RUDIN, P.C.

CARNEGIE HALL TOWER
152 WEST 57TH STREET
EIGHTH FLOOR

NEW YORK, NEW YORK IOOI9

 

TELEPHONE: (212) 752-7600

 

JOEL B. RUDIN FACSIMILE: (212} 980-2968 GEORGE R. GOLTZER
—£-MAIL; jbrudin@rudiniaw.com (OF COUNSEL)
HARAN TAE PARTHA SHARMA
JACOB "COBY" LOUP (PARALEGAL)

MATTHEW A. WASSERMAN

May 8, 2020

Via ECF

Honorable Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Christopher Reese
Case No. 12-cr-629 (VM)

Dear Judge Marrero:

Christopher Reese respectfully requests that this Court reconsider its
briefing order, ECF No. 282, and instead set an expedited briefing schedule for his
renewed motion seeking compassionate release in light of the COVID-19 pandemic.
He proposes that the Government be required to respond to his motion by the end of
Friday, May 15, and that he be given until the end of Monday, May 18 for his reply
(if any). This is less strict than the briefing schedules set by other judges in this
district in response to the exigencies of this unprecedented public health crisis.!

Although the COVID-19 pandemic has not yet reached FCI Allenwood Low,
the prison where Christopher Reese is incarcerated, it is only a matter of time. And
once it does, it will spread rapidly—“[p]risons are tinderboxes for infectious
disease.” United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at
*1 (E.D. Pa. Apr. 1, 2020). The number of confirmed cases of COVID-19 among BOP
inmates has more than quadrupled in the past 15 days, and it will continue to rise.

 

1 See, e.g., United States v. Pena, 15-cr-551, ECF No. 335 (S.D.N.Y. Apr. 30, 2020) (Nathan,
J.) (giving the Government four days to respond); United States v. Josephberg, 18-cr-650,
ECF No. 98 (S.D.N.Y. Apr. 7., 2020) (Sullivan, Circuit Judge) (three days to respond);
United States v. Park, 16-cr-473, ECF No. 58 (S.D.N.Y. Apr. 3, 2020) (Abrams, J.) (three
days to respond); United States v. Haney, 19-cr-541 (S.D.N.Y. Mar. 30, 2020) (Rakoff, J.)
(six days to respond).
Case 1:12-cr-00629-VM Document 283 Filed 05/08/20 Page 2 of 2

LAW OFFICES OF JOEL B. RUDIN, P.C.

Hon. Victor Marrero
May 8, 2020
Page 2

Mr. Reese is among those most vulnerable to severe illness or death if he
were to contract COVID-19, as determined by the CDC. As documented by BOP
medical records, attached to the motion, he suffers from asthma, hypertension,
diabetes, and heart failure. Waiting for a confirmed case of COVID-19 at his facility
before expediting this case runs the risk of catastrophic health consequences. He
therefore respectfully requests that this Court reconsider the briefing schedule. Cf.
Washington v. Barr, 925 F.3d 109, 120 (2d Cir. 2019) (“[U]ndue delay, if it in fact
results in catastrophic health consequences, could make exhaustion futile.”).

Respectfully submitted,

Is/

Matthew A. Wasserman

ce: AUSA Samuel Rothschild (by ECF)

 

SO ORDERED.
May 8, 2020
DATE

 

Jf :
ff a - . >
ALS Xf gh fas
4 y a oa —_ a
4 JACTOR MARRERO, U.S.DJ
